Order entered November 3, 1967, denying defendants’ motion for summary judgment and for a stay of a pending action, unanimously reversed on the law, with $50 costs and disbursements to appellants, and the complaint is dismissed. Plaintiff’s amended pleading has not strengthened his position vis-a-vis any individual cause of action for money damages. Plaintiff has again failed to set forth essential facts showing the material elements of any individual cause of action. (Berzin v. Litton Ind., 24 A D 2d 740.) It is still plain that the proxy statement complained of was prepared by the Adler corporation for Adler stockholders and the plaintiff has no acceptable proof as to any complicity on the part of the Litton corporate defendants. If by any chance, Adler’s assets were sold to Litton for too little, then all of the Adler shareholders suffered a diminution in the value of their shares and their redress is a derivative action for the benefit of all. Such an action, involving substantially the same issues as are now. tendered in the last pleading, is now pending in the United States District Court, Southern District of New York, (Bochner v. Adler Electronics, 63 Civil 3485.) Concur — Botein, P. J., Stevens, Steuer, MeGivern and McNally, JJ.